DISSENTING OPINION.
I cannot concur in the decision reached by a majority of this court. Some of the questions decided are questions which were, or might have been, decided on the former appeal, and, as I believe, were improperly considered. Stevens v. Templeton (1910),174 Ind. 129, 91 N.E. 563. Even if the case would have to be reversed because of any error, I could not concur in the opinion, for, in my judgment, wrong conclusions are reached on certain questions, which conclusions would be prejudicial to appellees on a retrial. It is not my purpose to write a dissenting opinion, giving my views on all the questions involved, and which I believe are erroneously decided in the prevailing opinion. I shall discuss briefly one question. In my opinion, there is some evidence of undue influence. The deed and lease were executed on the same day in a law office in the city of Noblesville, and in the presence of appellant James M. Gwinn who took Mrs. Kauffman to the office. Mrs. Kauffman who executed the deed and lease, and the lawyer who drew the instruments, both died before the commencement of this action. There is no consideration stated in the deed except one dollar and love and affection. All the terms of the lease are favorable to Gwinn. Not only is the rental charge small, but special provision is made that all repairs of buildings and fences were to be paid for by Mrs. *Page 289 
Kauffman, and she was to pay all bills for physicians and nurses, and her funeral expenses were to be paid out of her estate. The lease contract also provides that if Gwinn should die before Mrs. Kauffman, the lease should terminate "without in any way affecting the deed." In other words, the lease was so drawn that if Gwinn had died the next week after its execution, his heirs would have gotten the fee of a farm worth many thousands of dollars for a nominal consideration, and Mrs. Kauffman would have been compelled to look elsewhere for a "home." Then, too, the secrecy of the transaction is a strong circumstance. Secrecy is a badge of fraud. Gwinn did not take possession of the deed and place it of record. The whole matter was kept from the other heirs of Mrs. Kauffman. The record shows that Gwinn stated in a preliminary examination taken before the first trial that he first told Mrs. Kauffman not to have the deed recorded. The fact that he later changed his testimony only makes it the worse for him. The jury had a right to believe his first statement which was introduced on the last trial. Circumstances are usually the strongest evidence in proving undue influence, or any species of fraud. Circumstances do not lie. Interested witnesses may, and sometimes do, give false testimony. The terms of the deed and lease show that the transaction was unfair and unjust. I think the circumstances in this case, which include the deed and lease, inadequacy of consideration, the ages and relationship of the parties, the conduct of Gwinn and the secrecy of the transaction, coupled with the testimony of Gwinn that he told Mrs. Kauffman not to have the deed recorded, amount to some evidence of undue influence.
It has been held that stronger proof is required to establish undue influence in case of a will than of a *Page 290 
deed or contract. Shipman v. Furniss (1881), 69 Ala. 555, 44 Am. Rep. 528.
It seems to me that if the courts are to hold that the terms of an unfair contract, coupled with the circumstances surrounding the transaction, tending, as they do in this case, to show fraud, are to be treated as no evidence, then judicial decisions open the way for shrewd and dishonest individuals so to cover their work that they cannot be reached by the law. It may be that Gwinn was guilty of no fraud in procuring the deed and lease, but whether he was or not, was, under the evidence and under our system of jurisprudence, a question for the jury, subject to a review by the trial court on motion for a new trial. Three juries have said that Gwinn was guilty of fraud, and three trial judges who saw and heard the witnesses overruled motions for a new trial. From the extended discussion of the evidence in the prevailing opinion, particularly the evidence most favorable to appellants, I have a conviction that there has been a weighing of the evidence. This court, in ruling on an objection to the sufficiency of the evidence, should consider only the evidence most favorable to the appellee. Vandalia Coal Co. v. Coakley
(1916), 184 Ind. 661, 111 N.E. 426. As was stated by this court in a well-considered opinion written by Nichols, J.: "If there is any evidence as to a disputed fact, though it be circumstantial, such evidence must prevail." Duguid v. Coldsnow (1921),76 Ind. App. 545, 132 N.E. 659. I regret that I find myself unable to agree with my associates.